DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on October 19, 2021 has been entered. Claims 22-39 are pending and under examination.

Information Disclosure Statement 
3.	The Information Disclosure Statement filed on October 19, 2021 has been considered.

Response to Arguments 
4.	Applicant’s arguments filed on October 19, 2021 have been fully considered.
	Objection to the Application Data Sheet (ADS)
	The Remarks do not explicitly address the objection to the ADS set forth in the last Office action. The objection has been withdrawn since it has been obviated by Applicant’s submission of Supplemental ADS on October 19, 2021.
	Objections to the Substitute Specification and Abstract
	Applicant argues on pages 8-9 of the Remarks that the objections concerning the substitute specification and abstract should be withdrawn in view of the following: (i) the submission of an amended abstract, (ii) the submission of a substitute specification with updated 
	These arguments were persuasive. The previously made objections have been withdrawn.
	Claim Objections
	Applicant argues that the objections to claims 22, 23, 31, and 39 should be withdrawn in view of the amendments to those claims (Remarks, page 9).
	This argument was persuasive. The objections have been withdrawn. 
	Rejection of claims 22-39 under 35 U.S.C. 112(a) (New Matter)
	Applicant argues that the rejection should be withdrawn in view of the claim amendments (Remarks, pages 9-10).
	This argument was persuasive in part. The claim amendments address the issues raised previously concerning claims 22-25, 30, 32, and 33. Those bases for rejection have been withdrawn. Applicant’s argument was not persuasive with respect to claim  31, though, because that claim continues to encompass primer pairs with more than two primers. That basis for rejection has been maintained with minor modifications to address the language in the amended claim. 
	Rejection of claims 22-39 under 35 U.S.C. 112(b)
	Applicant argues that the rejection should be withdrawn in view of the amendments to claims 22, 23, 25, 30, 31, 33, and 34 (Remarks, page 10).
	This argument was persuasive. The rejection has been withdrawn.
	Rejection of claims 25 and 33 under 35 U.S.C. 112(d)
	Applicant argues that the rejection should be withdrawn in view of the amendments to claims 22 and 30, from which claims 25 and 33 respectively depend (Remarks, page 11).

	Rejections of claims 22-35 and 39 under 35 U.S.C. 103
	Applicant argues that the all of the rejections made previously under 35 U.S.C. 103 should be withdrawn because independent claims 22 and 30 have been amended to incorporate the allowable subject matter identified in the last Office action (Remarks, pages 11-12).
	This argument was persuasive. All of the rejections made previously under 35 U.S.C. 103 have been withdrawn.  
	Double Patenting Rejections citing US 10,407,739
	Applicant argues that the rejection should be withdrawn because the claims of the ‘739 patent require one primer of the first primer pair to comprise SEQ ID NO: 2, whereas the instant claims do not require the use of such a first primer pair (Remarks, page 12). Therefore, Applicant argues, the instant claims are patentably distinct from the claims of the ‘739 patent.
	This argument was not persuasive because although the instant claims do not require the use of a first primer pair in which one of the primers comprises SEQ ID NO: 2, this is nevertheless encompassed by the instant claims. As well, as discussed in the modified rejection below, the claims of the ‘739 patent suggest a method that includes all of the elements of the instant claims 22-39. Therefore, the instant claims are not patentably distinct from the claims of the ‘739 patent, and the rejection has been maintained with modifications necessitated by the claim amendments in the instant case.

Specification
5.	The amended abstract is objected to because it is not filed on a separate sheet that does not include any other material as required by 37 CFR 1.72. See also MPEP 608.01(b), and more 
	The substitute specification filed on October 19, 2021 has been entered.	
	The substitute specification is objected to because not all of the sequence identifiers comply with the format required by 37 CFR 1.821(d). More specifically, sequence identifiers with the format “SEQ ID NO:X” must be replaced with “SEQ ID NO: X” (i.e., to include a space after the colon). Sequence identifiers requiring correction appear on at least pages 4, 18, and 21. 

Claim Objections
6.	Claims 23-25 and 31-33 are objected to because the format used for the sequence identifiers in each of these claims does not comply with 37 CFR 1.821(d), which requires a space between the colon and the number in the sequence identifier. To illustrate, “SEQ ID NO:4” and “SEQ ID NO:6” in claim 24 and must be replaced with “SEQ ID NO: 4” and “SEQ ID NO: 6” to comply with the format requirements of 37 CFR 1.821(d). The sequence identifiers used in each of claims 23, 25, and 31-33 require the same correction. 
	Claim 30 is objected to because the comma after “label” at the end of step (c) should be deleted. 
	Claims 37 and 38 are objected to because the word “the” is missing before “primer-probe” in line 1 of each claim.
	
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 22 and 30, which are independent claims, have been amended to recite “wherein one primer of the second primer pair comprises SEQ ID NO: 5.” 
Applicant’s response of October 19, 2021 does not point to any particular portion(s) of the original disclosure as providing support for this subject matter.
The original disclosure has been reviewed, but support was not found for the full scope of the subject matter of amended claims 22 and 30. The original disclosure does not provide literal support for “a second primer comprising SEQ ID NO: 5” and only discloses one primer within this claimed genus of primers (see page 18 of the originally filed specification). This disclosure of a single species in combination with a lack of generic disclosure is insufficient to establish that Applicant was in possession of the large and variable claimed genus of “a primer comprising SEQ ID NO: 5.” Accordingly, claims 22 and 30 are rejected for containing new matter. 
Claims 23-29 and 31-39 also contain new matter since they depend from claim 22 or claim 30 and do not remedy the new matter issue in those claims. 

Claim 31 contains new matter for an additional reason. This claim depends from claim 30 and recites “wherein one primer of the first primer pair comprises a first primer comprising SEQ ID NO: 1.” As discussed below, this language is indefinite, but one interpretation is that it encompasses a degenerate first primer or primer pair in which there are more than two primers. The original disclosure, though, only provides support for a first primer pair consisting of a first primer comprising SEQ ID NO: 1 and/or a second primer comprising SEQ ID NO: 2. See the originally filed specification at pages 4 and 21 and original claim 17. Thus, claim 31 presents an additional new matter issue.
Claim 36 contains new matter for an additional reason. This claim has been amended to recite “wherein the primer-probe of the first primer pair comprises a primer sequence of SEQ ID NO: 3.” This is a broadening amendment since the previous version of the claim recited 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 31, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 32, which depend from claims 22 and 30, respectively, have each been amended to recite “wherein the second primer pair consists of a first primer comprising SEQ ID NO: 4 and a second primer comprising SEQ ID NO: 6.” Each of claims 22 and 30 has been amended to recite “wherein one primer of the second primer pair comprises SEQ ID NO: 5.” The requirements of claims 24 and 32 are not entirely clear, particularly since SEQ ID NO: 5 is not a longer sequence that comprises either SEQ ID NO: 4 or SEQ ID NO: 6. Instead, as can be seen on page 18 of the originally filed specification, SEQ ID NO: 5 is completely different from SEQ 
	 Claim 31 depends from claim 30 and recites “wherein one primer of the first primer pair comprises a first primer comprising SEQ ID NO: 1.” This language is indefinite because it is not entirely clear as to what is meant by “one primer of the first primer pair comprises a first primer” (emphasis added). This language could intend “comprises” to be synonymous with “is,” particularly since the original disclosure only provides support for a first primer pair consisting of two primers, but it could also reasonably be interpreted as encompassing use of a degenerate first primer and/or a primer pair in which there is more than one first primer. Since the requirements of claim 31 are not entirely clear, the claim is indefinite. 
	
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of 
Claims 24 and 32, which depend from claims 22 and 30, respectively, have each been amended to recite “wherein the second primer pair consists of a first primer comprising SEQ ID NO: 4 and a second primer comprising SEQ ID NO: 6.” Each of claims 22 and 30 has been amended to recite “wherein one primer of the second primer pair comprises SEQ ID NO: 5.” 
As discussed above, the requirements of this language are not entirely clear, but one possible interpretation is that claims 24 and 32 encompass substitution of the primer comprising SEQ ID NO: 5 in claims 22 and 30 with one of the recited primers. If this is the case, claims 24 and 32 would not be further limiting because they would no longer contain all of the requirements of the claim from which they depend. More specifically, since SEQ ID NO: 5 is completely different from SEQ ID NOs: 4 and 6, substitution of a primer comprising SEQ ID NO: 5 with a primer comprising SEQ ID NO: 4 or SEQ ID NO: 6 would not necessarily result in a primer that still comprises SEQ ID NO: 5. See also MPEP 608.01(n) III for additional discussion of this issue. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
10.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘739 patent overlap in scope with the instant claims and teach or suggest all of their limitations.
The instant claims 22-29 are drawn to a real-time PCR method for detecting MRSA comprising the use of a primer pair specific to S. aureus, a primer pair specific to the mecC gene, and a primer pair specific to the mecA gene. One of the primers in the primer pair specific to the mecC gene comprises SEQ ID NO: 5. The instant claims 30-39 are also drawn to a real-time PCR method that uses the same three primer pairs and, like claim 22, requires one of the primers in the primer pair specific to the mecC gene to comprise SEQ ID NO: 5. 
Claims 1-17 of the ‘739 patent overlap in scope with the instant claims since they are also drawn to real-time PCR methods that comprise the use of a primer pair specific to S. aureus, a primer pair specific to the mecC gene, and a primer-pair specific to the mecA gene. See independent claims 1 and 8 of the ‘739 patent. Claims 1 and 17 of the ‘739 patent further include MRSA detection. 
The instant claim 22 is not patentably distinct from the claims of the ‘739 patent because all of its requirements are recited in claims 8, 15, and 17 of the ‘739 patent. More specifically, claim 8 of the ‘739 patent contains all of the requirements of the instant claim 22 except for (i) the requirement for one of the primers in the primer pair specific to the mecC gene to comprise SEQ ID NO: 5, and (ii) the requirement for detecting the presence or absence of MRSA by comparing the amount of fluorescence signal obtained from the primer pair specific to S. aureus and the amount of fluorescence signal obtained from the primer pairs specific to the mecC and mecA genes. Claims 15 and 17 of the ‘739 patent, each of which ultimately depends from claim 8, meet these requirements in the instant claim 22, however. Thus, the instant claim 22 is not patentably distinct from the claims of the ‘739 patent.
	The instant claims 23-25, which depend from the instant claim 22, are also not patentably distinct from the claims of the ‘739 patent because their limitations are recited in claims 9-11, respectively, of the ‘739 patent. 
	The instant claims 26 and 27, which depend from the instant claim 22, are also not patentably distinct from the claims of the ‘739 patent because their limitations are recited in claims 12 and 13, respectively, of the ‘739 patent.
	The instant claims 28 and 29, which depend from the instant claim 22, are also not patentably distinct from the claims of the ‘739 patent. The instant claim 28 requires forming a master mix containing the three primer pairs recited in claim 22, DNA polymerase, dNTPs, and PCR buffer prior to contacting with the biological sample. The instant claim 29 requires additionally contacting the biological sample with a fourth primer pair that targets a control target nucleic acid. Claims 8-17 of the ‘739 patent do not recite these elements, but they would have been obvious since they are recited in claims 4 and 5, respectively, of the ‘739 patent, which depend from a claim (claim 1) that recites a method very similar to claim 8 of the ‘739 patent in that the same three types of primers are used. Thus, the instant claims 28 and 29 are also patentably indistinct from the claims of the ‘739 patent. 
The instant claim 30 is not patentably distinct from the claims of the ‘739 patent because all of its limitations are recited in either claims 8 and 15 of the ‘739 patent. More specifically, claim 8 of the ‘739 patent, which is an independent claim, contains all of the elements of the instant claim 30 except for one of the primers targeting mecC to include SEQ ID NO: 5. Then, 
The instant claims 31-33, which depend from the instant claim 30, are also not patentably distinct from the claims of the ‘739 patent because their limitations are recited in claims 9-11, respectively, of the ‘739 patent. 
	The instant claims 34 and 35, which depend from the instant claim 30, are also not patentably distinct from the claims of the ‘739 patent because their limitations are recited in claims 12 and 13, respectively, of the ‘739 patent.
	The instant claims 36-39, which depend from the instant claim 30, are also not patentably distinct from the claims of the ‘739 patent because their limitations are recited in claims 14-17, respectively, of the ‘739 patent. 

Allowable Subject Matter
12.	Claims 22-39 contain subject matter that is free of the prior art for the reasons set forth in the last Office action.  

Conclusion
13.	No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637